Citation Nr: 1642863	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1948 to February 1950.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision increased the Veteran's rating to 10 percent effective November 2, 2011.  

The Veteran provided testimony at a videoconference hearing in February 2016.  A transcript of this hearing is contained in the record. 

This claim was remanded in March 2016 for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss has been manifested by no more than a hearing acuity of Level III for the right ear and a Level V for the left ear.

2. The symptoms of the Veteran's bilateral hearing loss disability have not caused frequent hospitalizations or marked interference with employment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86 DC 6100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in a letter sent to the Veteran in February 2012.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records since 2009, private treatment records, statements from the Veteran and his wife, and multiple VA examination reports, which were thorough and the opinions offered gave complete responses to the questions asked.  

Additionally, the Veteran was provided with an opportunity to express his contentions during a hearing before the undersigned in February 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing must fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the February 2016 Board hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative, and the VLJ and the representative asked questions specifically regarding the current nature and severity of the Veteran's hearing loss disability, including how it affected his employment and daily activities.  No pertinent evidence that might have been overlooked and that might substantiate the Veteran's claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim being adjudicated on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to Increased Ratings for Bilateral Hearing Loss

Generally, disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015). 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the evidence does not suggest that the Veteran's disability has significantly changed during the appeal period and uniform evaluations are warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In November 2011, the Veteran submitted a claim for an increased evaluation of his service-connected bilateral hearing loss.  During his hearing in 2016, the Veteran reported that his condition causes him serious symptoms that impact his life on a daily basis.  He stated that he requires his hearing aids most of the time and that if he was not retired that his condition would cause him to be unable to hold a job.

In response to the Veterans' claim, he was sent for a VA evaluation of his hearing loss in February 2012.  During the examination, he reported functional impairment in his daily life that included, the following, "the Veteran reports difficulty hearing and understanding high frequency sounds and conversation due to the hearing loss."  
Audiometric evaluation provided the following results:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
45
60
60
48.75
LEFT
30
50
60
75
53.75

Speech recognition, performed with the Maryland CNC word list, was determined to be 78 percent in the right ear and 68 percent in the left ear.  

In July 2012, the Veteran submitted a new application for an increased rating for hearing loss stating, "the Veteran had a severe spell with his hearing and now has 'recruitment' severely in his left ear."  A statement provided by the Veteran indicated that on April 19, 2012, a noise hit him and knocked him out of his chair.  He said that the noise sounded like a machine gun firing, but no one else in the room heard the sound.  As these symptoms continued and worsened, the Veteran sought medical help.  The Veteran stated that his condition caused "any noise such as my own talking or coughing" or any high pitch noise to be very annoying.  He indicated that it was unbearable to sit in church when the organ was being played and that his condition was making him a "nervous wreck."

The Veteran submitted a statement from a physician, W.R. M.D., indicating that the Veteran was seen for hearing loss with tinnitus and recruitment.  The physician described recruitment as a "sensitivity to loud noise one experiences as a result of a hearing loss."  

In October 2012, the Veteran submitted a report from a private physician, E.O, M.D., an assistant professor of Otolaryngology.  The physician reported that the Veteran demonstrated moderately severe high frequency hearing loss with word recognition scores of 92 percent on the right and 88 percent on the left.  The assessment noted separate diagnoses of bilateral sensorineural hearing loss and left subjective tinnitus and hyperacusis.  

In November 2012, the Veteran submitted a statement from his wife stating that the Veteran was having difficulty with noise in his left ear, and that it was becoming extremely difficult to have a conversation with him "if this noise starts."  The Veteran also submitted a statement stating that his "hyperacusis" was causing him problems with his nerves and that due to this he was frequently nauseous and that he wasn't getting the sleep that he needs.  

 In December 2012, the Veteran was provided with another VA audiological evaluation.  Audiometric results of the exam were as follows:   





HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
15
60
27.5
LEFT
20
50
60
80
52.5

Speech recognition, performed with the Maryland CNC word list, was reported by the examiner as 76 percent in the right ear and 72 percent in the left ear.  In the remarks section, the examiner noted that the Veteran's initial speech recognition scores were 72% in the right ear and 64 % in the left ear; however, the examiner noted that the Veteran's level of presentation using the Maryland CNC word list was 75 dB, bilaterally.  He reported functional impairment due to hearing loss that caused difficulty communicating and sensitivity to loudness.

The Veteran's treatment records from the Salisbury VAMC demonstrate that the Veteran underwent audiological evaluations in February 2013 and October 2015.

In February 2013, audiometric results were as follows:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
55
60
80
56.25
LEFT
25
60
65
80
57.5
	
Speech recognition scores, however, were tested by the NU-6 word list.  

In October 2015, audiometric results were as follows:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
65
70
75
62.5
LEFT
30
65
65
70
57.5

Speech recognition scores were again tested by the NU-6 word list.  The audiologist noted that the audiometric data indicated mild to severe sensorineural hearing loss of the right ear and mild to moderately severe sensorineural hearing loss of the left ear.  

In May 2016, the Veteran was provided with another VA audiological evaluation.  Audiometric results of the exam provided the following results:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
70
70
58.75
LEFT
30
65
65
75
58.75

Speech recognition, performed with the Maryland CNC word list, was reported by the examiner as 92 percent, bilaterally.  The Veteran reported functional impairment due to hearing loss that resulted in problems understanding speech even while using hearing aids.  The examiner noted in the remarks section that the Veteran reported definitely his belief that external sounds "do not bother him, and that the ringing in his ears and 'machine gun noises' occur even in silence" such as the middle of the night.  The examiner stated that the Veteran did not display symptoms of hyperacusis as the noises were not triggered by external loud noises.  

Evaluations for bilateral hearing loss range from noncompensable to 100 percent. These evaluations are based on organic impairment of hearing acuity as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2015). 

When the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2015).

It is necessary to apply the criteria found in 38 C.F.R. 4.85 at Table VI to the Veteran's audiological examinations.  In so doing, the Veteran's results from February 2012 yield a numerical designation of III (between 42 and 49 average pure tone decibel hearing loss, with between 76 and 82 percent speech discrimination) for the right ear, and a numerical designation of V (between 50 and 57 average pure tone decibel hearing loss, with between 68 and 74 percent speech discrimination) for the left ear.  Entering the category designations for each ear into Table VII results in a disability evaluation of 10 percent, providing evidence against his claim for a higher initial rating.

Unfortunately, while some of the Veteran's subsequent audiological evaluations demonstrate some increase in average pure tone decibel hearing loss or speech reception thresholds, none of these examinations demonstrate a significant enough change that would warrant a rating in excess of 10 percent under that rating schedule.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's evaluation in December 2012 results in a numerical designation of III for the right ear (between 0 and 41 average pure tone decibel hearing loss, with between 76 and 82 percent speech discrimination), and a numerical designation of V for the left ear (between 50 and 57 average pure tone decibel hearing loss, with between 68 and 74 percent speech discrimination).  Applying Table VII, these findings would result in a disability evaluation of 10 percent.  Further, the Veteran's evaluation in May 2016 results in a numerical designation of II for each ear as the Veteran's results demonstrated (between 58 and 65 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination) for both ears.  Applying Table VII, these findings would not result in a noncompensable evaluation; therefore, a rating higher than 10 percent is not available based upon these evaluations.  

The Board finds that the audiological evaluations of February 2013 and October 2015 provide little probative value to the Veteran's claim as the examination results are not valid for rating purposes.  Unfortunately, the speech recognition scores taken during these evaluations were determined using the "NU-6" word list.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85 (a).  For this reason, these speech recognition test scores are not valid for VA disability rating purposes. 

While the Board notes that these evaluations did provide average pure tone decibel hearing loss that exceeded the Veteran's average pure tone decibel hearing loss reported during his February 2012 evaluation, the Board does not find that these evaluations provide evidence that weighs in favor of a rating in excess of 10 percent under the rating schedule.  While the average pure tone decibel hearing loss in these exams are higher than the findings in the February 2012 evaluation (56 and 58 average pure tone decibel hearing loss in February 2013; 63 and 58 average pure tone decibel hearing loss in October 2015), the Board notes that the Veteran's average pure tone decibel hearing loss was also higher during his May 2016 VA examination, which resulted in noncompensable findings under the rating schedule.   Absent a finding that speech recognition scores are not appropriate for the Veteran, or that the Veteran's hearing loss meets an exceptional pattern of hearing under 38 C.F.R. § 4.86 (which is not indicated by any evaluation of record), the average pure tone decibel hearing loss must be considered in combination with valid speech reception threshold scores.  Accordingly, the Board finds that the evidence provided by the VA examinations from February 2012, December 2012, and May 2016 are of greater probative weight regarding the degree of the Veteran's hearing impairment during the appeal period.  

Based on these findings, the Board finds that the Veteran's 10 percent rating for the period on appeal is correct, and a higher disability rating, on a schedular basis, is not warranted for this period.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345  (1992).  Here, all of the VA evaluations of the valid audiological evaluations of record (February 2012, December 2012, and May 2016) indicate that a rating in excess of 10 percent is not warranted based upon the Veteran's bilateral hearing loss disability.  

While higher schedular ratings are not warranted, the Board must evaluate if the circumstances of the Veteran's disability picture are unique enough to merit a remand for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating during the appeal period.  In this regard, the Board notes that, in accordance with judicial precedent, it is necessary for VA examiners to consider the impact of hearing loss on functional impairment and activities of daily living when evaluating a Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The schedular requirements for a higher evaluation for hearing loss still rely on a mechanical application of the rating schedule; however, should the impact of hearing loss have a significant impact on daily functioning (e.g. impact employment, ability to care for oneself, etc.), it is proper to consider these factors on an extraschedular basis.  Generally speaking, an extraschedular rating should be considered when the manifestations of a service-connected disability are so unique as to be outside the norm of what is contemplated in the established rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The impact of the service-connected hearing loss on the Veteran's functioning/daily activities was fully considered in all of the Veteran's examinations.  The examiners noted that the Veteran was having difficulty in hearing and understanding conversations, including certain periods of "noise in his left ear" despite his use of hearing aids.  

The Board notes the Veteran's statements that his hyperacusis or recruitment of the left ear causes additional symptoms that warrant a higher rating for his hearing loss beyond what is recognized by his audiometric findings; however, the Board notes that these are not symptoms of the Veteran's hearing loss disability, which is the condition that is currently on appeal.  To the extent that the Veteran would argue that his "recruitment" causes increased hearing sensitivity to loud noises and is a symptom of the issue currently on appeal, the Board finds that this finding by W.R. M.D. is outweighed by the findings of the May 2016 VA examiner and the statements of the Veteran in in June 2016.  The May 2016 examiner stated that the Veteran's condition did not demonstrate symptoms of a condition that was triggered by loud noises, and an audiological diagnostic study from at the Salisbury VA indicated that the Veteran's use of hearing aids to amplify his hearing argued against symptoms of increased hearing sensitivity to loud noises, rather the symptoms were more closely related to tinnitus.  The Veteran's statement in June 2016 also supports this as he states that there "is no doubt in his mind" that the symptoms are an internal, rather than triggered by external noise.  

Accordingly, the Board finds that the symptoms of the Veteran's "recruitment" or "hyperacusis" are not a symptom of the Veteran's hearing loss and are not presently on appeal before the Board.  The Board notes that in the Board's previous remand in March 2016, the Board referred the issue of service connection for an ear condition, to include hyperacusis or recruitment.  The Board has bifurcated the symptoms of this separate condition and it is not currently on appeal before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) aff'd, 631 F.3d 1380 ( ... 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  

Further, to the extent that the symptoms involve a ringing of the ears and symptoms of nervousness due to this condition, the Board notes that the Veteran is separately service-connected for tinnitus and an unspecified anxiety disorder associated with his tinnitus.   The Board notes that the functional impairment resulting from these conditions is considered in his ratings for those conditions, and does not warrant a higher rating for his service-connected hearing loss condition.  

The Board finds that the Veteran's functional impairments, solely related to the Veteran's hearing loss condition, rather than his other conditions of hyperacusis, recruitment, tinnitus, and a nervous condition, do not cause symptoms that are not otherwise contemplated by the rating schedule.  

It appears that the Veteran does not currently work.  While the Veteran's hearing loss may contribute to his inability to find work, the evidence of record indicates that the Veteran retired and each VA examiner has indicated that his hearing loss disability does not preclude him from working.  The Board finds that while the Veteran's diminished hearing may reduce the availability of some work that would require proficient hearing abilities that the Veteran's hearing loss does not markedly interfere with the Veteran's occupational functioning.  The Veteran's hearing loss symptomatology reported by the Veteran is type that is fully contemplated by the rating schedule.  Therefore, the Board notes that this evidence does not suggest a disability picture so unique as to warrant a referral to the VA's Director of Compensation for consideration of an extraschedular rating.  See also Thun at 111. 

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for a rating in excess of 10 percent rating for bilateral hearing loss, and the claim must be denied.  38 C.F.R. 4.3; 4.85, 4.86 DC 6100.







ORDER

For the period on appeal, entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


